■ The Chancellor
said, that the motion involved in its consequences many weighty considerations: that he was not ready to say, admitting the facts, that the Court would exercise such a power. But, from the circumstances stated and proved, he would make the rule, that, upon the return of it, the subj'ect might come fairly before the Court. He hoped, however, that the County Court was not less disposed than himself, to discharge, as speedily as possible, in the order of their docket, the public trust confided to their hands; for, certainly, said he, nothing could contribute more to the honor and justice of the country, than a speedy determination of controversies, at law or in equity ,
And so the rule was made returnable to the first day of the next term.